IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DUTY ASSIGNMENT                   :   No. 476
SCHEDULE FOR EMERGENCY                   :   Judicial Administration
PETITIONS IN THE YEAR 2017               :   Docket


                                  AMENDED ORDER

PER CURIAM:

       AND NOW, this 3rd day of October, 2017 the amended order issued September
28th is hereby rescinded and it is hereby ordered that the order at No. 476 Judicial
Administration Docket, dated December 21, 2016, listing emergency duty assignments
is hereby amended as follows:




      October      Justice David Wecht             (Eastern District)
                   Justice Debra Todd              (Western District)

      November     Justice Kevin Dougherty         (Eastern District)
                   Justice Max Baer                (Western District)

      December     Justice Sallie Updyke Mundy     (Eastern District)
                   Justice Christine Donohue       (Western District)